Opinion issued September 4, 2008
 











In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00475-CV



IN RE MICHAEL C. SCALLY, M.D., Relator



Original Proceeding On Petition For Writ Of Mandamus And Writ of
Prohibition



MEMORANDUM OPINION  (1)

By petition for writ of mandamus and writ of prohibition, relator, Michael C.
Scally, seeks relief to vacate the trial court's June 4, 2008 order, claiming that the trial
court lacked jurisdiction to revive a cause that Scally contends had been dismissed. 
We deny the petition for writ of mandamus and writ of prohibition.  See
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205-06 (Tex.2001).  We overrule all
pending motions as moot.  
Per Curiam

Panel consists of Justices Nuchia, Alcala, and Hanks.    
1. The underlying case is In the Interest of Michael B. Scally, Brett D. Scally and Brittany N.
Scally, Minor Children, Cause No. 1990-01012, in the 312th Judicial District Court of Harris
County, Texas, the Hon. David Farr, presiding.